UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6492



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLLIAM ROBERT RUNNELLS, JR.,

                                                Defendant - Appellant.



                               No. 99-6493



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


WILLIAM ROBERT RUNNELLS, JR.,

                                                Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-88-36, CA-96-1154-2, CR-88-53)


Submitted:   August 19, 1999                 Decided:   August 25, 1999
Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William Robert Runnells, Jr., Appellant Pro Se.     James Ashford
Metcalfe, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Robert Runnells, Jr., seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeals on the reasoning of the

district court.   See United States v. Runnells, Nos. CR-88-36, CR-

88-53, CA-96-1154-2 (E.D. Va. Dec. 31, 1998).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                          DISMISSED




                                  2